14 F.3d 612NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
BLACK BUTTE COAL COMPANY, Plaintiff-Appellant,v.The UNITED STATES, Defendant/Cross-Appellant.
Nos. 93-5149, 93-5150.
United States Court of Appeals, Federal Circuit.
Oct. 25, 1993.

On Motion.
27 Fed.Cl. 699
VACATED AND REMANDED.
ORDER
RICH, Circuit Judge.


1
Upon consideration of the joint motion of Black Butte Coal Company and the United States to vacate the Court of Federal Claims' April 13, 1993 judgment and to remand with instructions to dismiss the complaint as moot,

IT IS ORDERED THAT:

2
The unopposed motion is granted.